UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7131


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEANTE DRAKE, a/k/a Panama, a/k/a Shawn, a/k/a Papa Bear,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge.    (1:07-cr-00053-IMK-JSK-1; 1:09-cv-00128-IMK-
JSK)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deante Drake, Appellant Pro Se.    Shawn Angus Morgan, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Deante      Drake     seeks      to    appeal      the      district     court’s

order accepting the recommendation of the magistrate judge and

denying     relief       on     his   28    U.S.C.A.         § 2255      (West    Supp.    2011)

motion and the district court’s order denying Drake’s motion to

alter or amend the judgment.                          The orders are not appealable

unless      a    circuit       justice      or   judge       issues      a     certificate    of

appealability.           28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                             28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this      standard          by      demonstrating         that

reasonable        jurists        would      find       that     the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district court

denies      relief        on     procedural           grounds,        the      prisoner      must

demonstrate        both       that    the     dispositive          procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                           Slack, 529 U.S. at 484-85.

We   have       independently         reviewed        the    record      and    conclude     that

Drake has not made the requisite showing.                            Accordingly, we deny

a    certificate       of      appealability          and    dismiss      the    appeal.       We

dispense        with     oral     argument        because       the       facts    and     legal

                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3